                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     U.S. EQUAL EMPLOYMENT                               Case No. 19-CV-00552-LHK
Northern District of California
 United States District Court




                                         OPPORTUNITY COMMISSION,
                                  13                                                         ORDER DENYING MOTION FOR
                                                         Plaintiff,
                                                                                             TEMPORARY INJUNCTION
                                  14                                                         WITHOUT PREJUDICE
                                                  v.
                                  15                                                         Re: Dkt. No. 46
                                         JCFB, INC.,
                                  16
                                                         Defendant.
                                  17

                                  18           On August 12, 2019, Michael Buesgens filed a motion for temporary injunction in the
                                  19   instant suit. ECF No. 46. Buesgens is not a Plaintiff, a Defendant, a Plaintiff Intervenor, or a
                                  20   Defendant in Plaintiff Intervenors’ first amended complaint, ECF No. 38. Thus, Buesgens is a
                                  21   nonparty to this suit.
                                  22           Under Ninth Circuit law, District Courts “properly refuse[]” to consider any “motion [that]
                                  23   was filed by a nonparty.” Citibank Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1440 (9th Cir.
                                  24   1987). If “a party does not formally intervene, it does not have the right to be heard.” Greenbaum
                                  25   v. Islamic Republic of Iran, 2008 WL 11336781, at *1 (C.D. Cal. July 7, 2008) (citing Citibank,
                                  26   809 F.2d at 1440).
                                  27           Because Buesgens is a nonparty, under Citibank, the Court will not entertain Buesgens’
                                  28                                                     1
                                       Case No. 19-CV-00552-LHK
                                       ORDER DENYING MOTION FOR TEMPORARY INJUNCTION WITHOUT PREJUDICE
                                   1   motion for temporary injunction. If Buesgens seeks to participate in this suit, he must first move to

                                   2   intervene under Federal Rule of Civil Procedure 24.

                                   3            Furthermore, the Court notes that even if Buesgens’ motion for temporary injunction were

                                   4   addressed on the merits, Buesgens’ motion would undoubtedly be denied. A motion for a

                                   5   “temporary injunction” is construed as a motion for a preliminary injunction. Sparlin v. Bank of

                                   6   Am. Home Loans, 2010 WL 11474945, at *1 (D. Ariz. Oct. 4, 2010). The legal standard for

                                   7   granting preliminary injunction or a temporary restraining order is “substantially identical.”

                                   8   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 (9th Cir. 2001). Specifically,

                                   9   parties seeking a preliminary injunction or a temporary restraining order must establish that: “(1)

                                  10   they are likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the

                                  11   absence of preliminary relief; (3) the balance of equities tips in their favor; and (4) a preliminary

                                  12   injunction is in the public interest.” Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir.
Northern District of California
 United States District Court




                                  13   2009).

                                  14            Buesgens’ motion addresses none of the requirements for a preliminary injunction or a

                                  15   temporary restraining order. Rather, Buesgens’ motion mostly consists of statements regarding

                                  16   people who are not parties to this suit, issues that have no bearing on the suit, and non sequiturs.

                                  17   For instance, Buesgens’ motion states: “James L. Lee, Jennifer S. Goldstein and Lorraine C. Davis

                                  18   transfer of conciliation failure.” ECF No. 46 at 2. The motion also states: “Do James L. Lee,

                                  19   Jennifer S. Goldstein, Lorraine C. Davis and Victoria Lipnic have the legal authority to decide no

                                  20   judicial review anywhere?” Id. Also, Buesgens claims that James L. Lee has a “secret and

                                  21   invisible settlement.” Id. at 3.

                                  22            In sum, the Court DENIES nonparty Michael Buesgens’ motion for temporary injunction

                                  23   without prejudice. If Buesgens successfully intervenes in the instant case, he may refile his motion

                                  24   for temporary injunction.

                                  25   IT IS SO ORDERED.

                                  26
                                  27   Dated: August 14, 2019

                                  28                                                      2
                                       Case No. 19-CV-00552-LHK
                                       ORDER DENYING MOTION FOR TEMPORARY INJUNCTION WITHOUT PREJUDICE
                                   1                                         ______________________________________
                                                                             LUCY H. KOH
                                   2                                         United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          3
                                       Case No. 19-CV-00552-LHK
                                       ORDER DENYING MOTION FOR TEMPORARY INJUNCTION WITHOUT PREJUDICE
